Citation Nr: 1203047	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rate of payment in excess of 80 percent for educational assistance benefits under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from April 1985 to May 2000 and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a Board hearing at the RO.  However, on the date of the hearing, he filed a statement waiving his right to a hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In an April 2010 statement, the Veteran raised a claim to revoke his election for educational assistance benefits under Chapter 33 in lieu of benefits under Chapter 30.  As will be discussed below, the Board will take jurisdiction over this issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the introduction, the Veteran has raised a claim to revoke his election for educational assistance benefits under Chapter 33 in lieu of benefits under Chapter 30.  

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation to the Department of Defense, or submitting a written statement that includes the following: (i) identification information; (ii) if applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters; (iii) the date the individual wants the election to be effective; and (iv) an acknowledgement that the election is irrevocable.  38 C.F.R. § 21.9520(c)(2) (2011).

The Board observes that, if the RO determines that the Veteran did not make an irrevocable election to receive benefits under Chapter 33, then he would revert to receiving benefits under Chapter 30.  Further, there would remain no "case or controversy" for which the Board can render a decision with respect to the claim on appeal for a higher rate of payment for educational assistance benefits under Chapter 33.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).  As such, the raised claim is inextricably intertwined with the claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the raised claim must be adjudicated by the Agency of Original Jurisdiction (AOJ) prior to an appellate decision on the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the Veteran's claim to revoke his election for educational assistance benefits under Chapter 33 in lieu of benefits under Chapter 30.

2.  If the claim is denied, provide the Veteran with notice of his appellate rights.  Upon receipt of a timely notice of disagreement, if any, furnish the Veteran a statement of the case.  If the Veteran files a timely substantive appeal, certify the issue for appellate review. 

3.  After completion of the above, readjudicate the claim on appeal, if necessary.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

